



Exhibit 10.3
MARATHON PETROLEUM CORPORATION
PERFORMANCE UNIT AWARD AGREEMENT
2016- 2018 PERFORMANCE CYCLE


As evidenced by this Award Agreement and under the Marathon Petroleum
Corporation 2012 Incentive Compensation Plan (the “Plan”), MARATHON PETROLEUM
CORPORATION (the “Corporation”) has granted to [NAME] (the “Participant”), an
employee of the Corporation or a Subsidiary, on [DATE] (the “Grant Date”),
[NUMBER] performance units (“Performance Units”), conditioned upon the
Corporation’s TSR ranking relative to the Peer Group for the Performance Cycle
as established by the Compensation Committee of the Board of Directors of the
Corporation (the “Committee”), and as set forth herein. The Performance Units
are subject to the following terms and conditions:
1.    Relationship to the Plan. This grant of Performance Units is subject to
all of the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, that have been adopted by the Committee.
Except as otherwise defined in this Award Agreement, capitalized terms shall
have the same meanings given to them under the Plan. To the extent that any
provision of this Award Agreement conflicts with the express terms of the Plan,
the terms of the Plan shall control and, if necessary, the applicable provisions
of this Award Agreement shall be hereby deemed amended so as to carry out the
purpose and intent of the Plan. References to the Participant also include the
heirs or other legal representatives of the Participant.
2.    Determination of Payout Percentage. As soon as administratively feasible
following the close of the Performance Cycle, the Committee shall determine and
certify the TSR Performance Percentile. The final Payout Percentage will be the
simple average of the Payout Percentage of the four performance periods, which
are as follows:
(i)
January 1, 2016 through December 31, 2016



(ii)
January 1, 2017 through December 31, 2017



(iii)
January 1, 2018 through December 31, 2018



(iv)
January 1, 2016 through December 31, 2018



The Committee shall determine the TSR Performance Percentile and the Payout
Percentage for each performance period as follows:
(a)     First, the Committee shall determine the TSR Performance Percentile, and
then the Payout Percentage as follows (using straight-line interpolation between
the 30th percentile and the 50th percentile and between the 50th percentile and
the 100th percentile:
TSR Performance Percentile
Payout Percentage
Ranked below 30th percentile
0%
Ranked at 30th percentile
50%
Ranked at 50th percentile
100%
Ranked at the 100th percentile
200%

(b)     Notwithstanding anything herein to the contrary, if the Corporation’s
TSR calculated for the performance period is negative, then the Payout
Percentage for that performance period shall not exceed 100% regardless of the
TSR


1



--------------------------------------------------------------------------------





Performance Percentile for the performance period.


(c)    Notwithstanding anything herein to the contrary, the Committee has sole
and absolute authority and discretion to reduce the Payout Percentage as it may
deem appropriate.


3.    Vesting of Performance Units. Unless the Participant’s right to the
Performance Units is previously forfeited or vested in accordance with
Paragraphs 4, 5, 6,7 or 8, following the Committee’s determinations pursuant to
Paragraph 2, the Participant shall vest in and be entitled to receive a payment
equal to the Payout Value. The Payout Value shall be distributed 75% in cash and
25% in Common Stock. The number of shares of Common Stock distributed shall be
calculated by dividing 25% of the Payout Value by the Fair Market Value of the
Common Stock on the date on which the Payout Percentage is certified by the
Committee, rounding down to the nearest whole share. The remainder shall be paid
in cash. Such payments shall be made as soon as administratively feasible
following the Committee’s determination under Paragraph 2 and, in any event,
between January 1 and March 15 immediately following the end of the Performance
Cycle. If, in accordance with the Committee’s determination under Paragraph 2,
the Payout Value is zero, the Participant shall immediately forfeit any and all
rights to the Performance Units. Upon the vesting and/or forfeiture of the
Performance Units pursuant to this Paragraph 3 and the making of the related
cash payment, if any, the rights of the Participant and the obligations of the
Corporation under this Award Agreement shall be satisfied in full.


4.    Termination of Employment. Except as provided in paragraphs 5, 6, 7, or 8,
if Participant’s Employment is terminated prior to the close of the Performance
Cycle, the Participant’s right to the Performance Units shall be forfeited in
its entirety as of the date of such termination, and the rights of the
Participant and the obligations of the Corporation under this Award Agreement
shall be terminated.


5.    Termination of Employment due to Death. If Participant’s Employment is
terminated by reason of death prior to the close of the Performance Cycle, the
Participant’s right to receive the Performance Units shall vest in full as of
the date of death and the Payout Percentage shall be 100%. The payment equal to
the vested value of the Performance Units shall be made in accordance with
Paragraph 3 within 75 days of the Participant’s death; provided, however, that
the timing of the payment within such 75-day period shall be determined in the
sole discretion of the Committee and the Participant shall not directly or
indirectly designate the taxable year of payment. Such vesting shall satisfy the
rights of the Participant and the obligations of the Corporation under this
Award Agreement in full.


6.    Termination of Employment due to Retirement. In the event of the
Retirement of the Participant after nine months of the Performance Cycle have
elapsed, the Participant’s Performance Units shall be settled based on the
performance for the Performance Cycle and payable on a pro-rata basis as
determined and certified by the Committee after the close of the Performance
Cycle, as described below. Subject to the negative discretion of the Committee,
the Participant will be entitled to receive a payment equal to the product of
(i) the pro-rata vesting percentage equal to the days of Participant’s
Employment during the Performance Cycle divided by the total days in the
Performance Cycle and (ii) the Payout Value. Such payment shall be made as soon
as administratively feasible following the Committee’s determination under
Paragraph 2 and, in any event, between January 1 and March 15 immediately
following the end of the Performance Cycle. If, in accordance with the
Committee’s determination under Paragraph 2, the Payout Value is zero, the
Participant shall immediately forfeit any and all rights to the Performance
Units. Upon the vesting and/or forfeiture of the Performance Units pursuant to
this Paragraph 6 and the making of the related cash payment, if any, the rights
of the Participant and the obligations of the Corporation under this Award
Agreement shall be satisfied in full. The death of the Participant following
Retirement but prior to the close of the Performance Cycle shall have no effect
on this Paragraph 6.
    


2



--------------------------------------------------------------------------------





7.    Vesting Upon a Qualified Termination. Notwithstanding anything herein to
the contrary, upon a Participant’s Qualified Termination prior to the end of the
Performance Cycle, the Participant’s right to receive the Performance Units,
unless previously forfeited pursuant to Paragraph 4, shall vest in full and the
Payout Percentage shall be determined as follows: (i) for the time period from
the beginning of the Performance Cycle to the date of the Change in Control, the
Payout Percentage shall be based upon actual TSR Performance Percentile; and
(ii) for the time period from the date of the Change in Control to the Qualified
Termination, the Payout Percentage shall be 100%. A payment equal to the vested
value of the Performance Units shall be made in accordance with Paragraph 3,
except that it shall be made 100% in cash and between January 1 and March 15
immediately following the end of the Performance Cycle. Such vesting shall
satisfy the rights of the Participant and the obligations of the Corporation
under this Award Agreement in full.


8.    Termination of Employment due to Mandatory Retirement. In the event the
Participant’s Employment is terminated as a result of Mandatory Retirement prior
to the end of the Performance Cycle, the Participant’s Performance Units shall
be settled based on the TSR Performance Percentile for the Performance Cycle.
Following the Committee’s determinations pursuant to Paragraph 2, the
Participant shall vest in and be entitled to receive a payment equal to the
Payout Value. The payment shall be made as soon as administratively feasible
following the Committee’s determination and, in any event, between January 1 and
March 15 immediately following the end of the Performance Cycle. If, in
accordance with the Committee’s determination under Paragraph 2, the Payout
Value is zero, the Participant shall immediately forfeit any and all rights to
the Performance Units. Upon the vesting and/or forfeiture of the Performance
Units pursuant to this Paragraph 8 and the making of the related cash payment,
if any, the rights of the Participant and the obligations of the Corporation
under this Award Agreement shall be satisfied in full. The death of the
Participant following Mandatory Retirement but prior to the close of the
Performance Cycle shall have no effect on this Paragraph 8.


9.    Specified Employees. Notwithstanding any other provision of this Award
Agreement to the contrary, if the Participant is a “specified employee” as
determined by the Corporation in accordance with its established policy, any
settlement of Awards under this Award Agreement that would be a payment of
deferred compensation within the meaning of Section 409A of the Code with
respect to the Participant as a result of the Participant’s “separation from
service” as defined under Section 409A of the Code (other than as a result of
death) and that would otherwise be paid within six months of the Participant’s
separation from service shall be payable on the date that is one day after the
earlier of (i) the date that is six months after the Participant’s separation
from service, or (ii) the date that otherwise complies with the requirements of
Section 409A of the Code. The payment of Award amounts under this Award
Agreement described herein is hereby designated as a “separate payment” for
purposes of Section 409A of the Code.


10.    Repayment or Forfeiture Resulting from Forfeiture Event.


(a)    If there is a Forfeiture Event either during the Participant’s Employment
or within three years after termination of the Participant’s Employment, then
the Committee may, but is not obligated to, cause some or all of the
Participant’s outstanding Performance Units to be forfeited by the Participant.


(b)    If there is a Forfeiture Event either during the Participant’s Employment
or within three years after termination of the Participant’s Employment and a
payment has previously been made in settlement of Performance Units granted
under this Award Agreement, the Committee may, but is not obligated to, require
that the Participant pay to the Corporation an amount in cash (the “Forfeiture
Amount”) up to (but not in excess of) the amount paid in settlement of the
Performance Units.




3



--------------------------------------------------------------------------------





(c)     This Paragraph 10 shall apply notwithstanding any provision of this
Award Agreement to the contrary and is meant to provide the Corporation with
rights in addition to any other remedy which may exist in law or in equity. This
Paragraph 10 shall not apply to the Participant following the effective time of
a Change in Control.


(d)    Notwithstanding the foregoing or any other provision of this Award
Agreement to the contrary, the Participant agrees that the Corporation may also
require that the Participant repay to the Corporation any compensation paid to
the Participant under this Award Agreement, as is required by the provisions of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations thereunder or any other “clawback” provisions as required by law or
by the applicable listing standards of the exchange on which the Common Stock is
listed for trading.


11.    Taxes. Pursuant to the applicable provisions of the Plan, the Corporation
or its designated representative shall have the right to withhold applicable
taxes from the shares of Common Stock and cash otherwise payable to the
Participant, or from other compensation payable to the Participant (to the
extent consistent with Section 409A of the Code), at the time of the vesting and
delivery of such cash payment and shares.


12.    No Shareholder Rights. The Participant shall in no way be entitled to any
of the rights of a shareholder as a result of this Award Agreement unless and
until such time as shares of Common Stock have been issued to the Participant in
settlement of the Performance Units.


13.    Nonassignability. Upon the Participant’s death, the Performance Units may
be transferred by will or by the laws governing the descent and distribution of
the Participant’s estate. Otherwise, the Participant may not sell, transfer,
assign, pledge or otherwise encumber any portion of the Performance Units, and
any attempt to sell, transfer, assign, pledge, or encumber any portion of the
Performance Units shall have no effect.


14.    No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Corporation or any affiliate thereof or successor thereto, nor shall it
give such entities any rights (or impose any obligations) with respect to
continued performance of duties by the Participant.


15.    Modification of Agreement. Any modification of this Award Agreement shall
be binding only if evidenced in writing and signed by an authorized
representative of the Corporation, provided that no modification may, without
the consent of the Participant, adversely affect the rights of the Participant
hereunder.


16.    Officer Holding Requirement. Participant agrees that any shares received
by the Participant in settlement of this Award shall be subject an additional
holding period of one year from the date on which the Award is settled, during
which holding period such shares (net of shares used to satisfy the applicable
tax withholding requirements) may not be sold or transferred by the Participant.
This holding requirement shall cease to apply upon the death, retirement or
other separation from service of the Participant during the holding period.


17.    Definitions. For purposes of this Award Agreement:


“Beginning Stock Price” means the average of the daily closing price of common
stock for the twenty (20) trading days immediately prior to the commencement of
the Performance Cycle, historically adjusted, if necessary, for any stock split,
stock dividend, recapitalizations, or similar corporate events


4



--------------------------------------------------------------------------------





that occur during the measurement period.


“Change in Control” for purposes of this Award Agreement shall have the same
definition as under the Marathon Petroleum Corporation Amended and Restated
Executive Change in Control Severance Benefits Plan, as in effect on the Grant
Date, and such definition and associated terms are hereby incorporated into this
Award Agreement by reference.




“Employment” means employment with the Corporation or any of its Subsidiaries.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status. The length of any
period of Employment shall be determined by the Corporation or the Subsidiary
that either (i) employs the Participant or (ii) employed the Participant
immediately prior to the Participant’s termination of Employment.


“Ending Stock Price” means the average of the daily closing price of common
stock for the twenty (20) trading days prior to the end of the Performance
Cycle.


“Forfeiture Event” means the occurrence of at least one of the following (a) the
Corporation is required, pursuant to a determination made by the Securities and
Exchange Commission or by the Audit Committee of the Board, to prepare a
material accounting restatement due to the noncompliance of the Corporation with
any financial reporting requirement under applicable securities laws as a result
of misconduct, and the Committee determines that (1) the Participant knowingly
engaged in the misconduct, (2) the Participant was grossly negligent with
respect to such misconduct or (3) the Participant knowingly or grossly
negligently failed to prevent the misconduct or (b) the Committee concludes that
the Participant engaged in fraud, embezzlement or other similar misconduct
materially detrimental to the Corporation.


“Mandatory Retirement” means, as determined by the Board of Directors of the
Corporation (or its delegate), a Participant’s mandatory retirement under the
Marathon Petroleum Corporation Mandatory Retirement Policy, or equivalent
thereto, provided such Mandatory Retirement constitutes a separation from
service within the meaning of Section 409A of the Code..


“Payout Percentage” means the percentage (from 0% to 200%) determined by the
Committee in accordance with the procedures set forth in Paragraph 2, which
shall be used to determine the Payout Value.


“Payout Value” means the product of the Payout Percentage, the number of
Performance Units, and $1.00.


“Peer Group” means the group of companies that are pre-established by the
Committee which principally represent a group of selected peers, or such other
group of companies as selected and pre-established by the Committee. Such
pre-established Peer Group is subject to the following adjustments:


(a) If a member of the Peer Group is substantially acquired by another company,
the acquired


5



--------------------------------------------------------------------------------





Peer Group company will be removed from the Peer Group for the performance
periods not yet completed and for the entire 36-month Performance Cycle.
(b) If a member of the Peer Group sells, spins-off, or disposes of a portion of
its business, then such Peer Group company will remain in the Peer Group for the
Performance Cycle unless such disposition(s) results in the disposition of more
than 50% of such company’s total assets during the Performance Cycle.
(c) If a member of the Peer Group acquires another company, the acquiring Peer
Group company will remain in the Peer Group for the Performance Cycle, unless
the newly formed company’s primary business no longer satisfies the criteria for
which such member was originally selected as a member of the Peer Group, then in
such case the company shall be removed from the Peer Group.
(d) If a member of the Peer Group is delisted on all major U.S. stock exchanges,
or is no longer publically traded, such company will be removed from the Peer
Group for the Performance Cycle.
(e) If any member of the Peer Group splits its stock, such company’s TSR
performance will be adjusted for the stock split so as not to give an advantage
or disadvantage to such company by comparison to the other companies.
(f) Members of the Peer Group that file for bankruptcy, liquidation or
reorganization during the Performance Cycle will remain in the Peer Group
positioned below the lowest performing non-bankrupt member of the Peer Group for
performance periods note yet completed and for the entire 36-month Performance
Cycle.


In addition, the Compensation Committee shall have the discretionary authority
to make other appropriate adjustments in response to a change in circumstances
after the commencement of the Performance Cycle that results in a member of the
Peer Group no longer satisfying the criteria for which such member was
originally selected. In applying the described adjustments, the event that any
adjustment is made to the Peer Group during any Performance Cycle, MPC’s
relative TSR ranking within the peer group will be calculated for any incomplete
or future performance periods (including the entire 36-month Performance Cycle)
as if that company was not a peer at the start of each incomplete performance
period. Relative TSR ranking for performance periods completed prior to the
removal of the peer will not be recalculated.


“Performance Cycle” means the period from January 1, 20__ to December 31, 20__.


“Qualified Termination” for purposes of this Award Agreement shall have the same
definition as under the Marathon Petroleum Corporation Amended and Restated
Executive Change in Control Severance Benefits Plan, as in effect on the Grant
Date, and such definition and associated terms are hereby incorporated into this
Award Agreement by reference.


"Retirement" means (a) for a Participant with ten or more years of Employment,
termination on or after the Participant's 50th birthday, or (b) termination on
or after the Participant's 65th birthday, provided that such termination
constitutes a separation from service within the meaning of Section 409A of the
Code.


 


6



--------------------------------------------------------------------------------





“Total Shareholder Return” or “TSR” means for the Corporation and each entity in
the Peer Group, the number derived using the following formula:


(End Stock Price – Beginning Stock Price) + Cumulative Dividends
Beginning Stock Price


“TSR Performance Percentile” means the percentile ranking of the Corporation’s
Total Shareholder Return for a performance period among the Total Shareholder
Returns of the Peer Group companies, ranked in descending order, for the
performance period as determined at the end of the Performance Cycle.




 
Marathon Petroleum Corporation
 
 
 
 
 
 
 
By
 
 
 
Authorized Officer
 
 
 













7

